Citation Nr: 1121080	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C. W.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Huntington, West Virginia, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in August 2010, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a travel Board hearing in August 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

A bilateral hearing loss disability was not manifest in service or within one year of separation, and is not attributable to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated during active service, and service incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The January 2010 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded an adequate VA examination in January 2010, and the opinion was supplemented in September 2010.  38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, a letter in that regard was issued in November 2009.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  In addition, service connection may be granted for a chronic disease, including organic disease of the nervous system, if manifested to a compensable degree within one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial compliance with the Board's October 2009 remand.  The Veteran was afforded a VA examination in January 2010, and the opinion, together with a September 2010 addendum, is adequate.  Thus, the Board is able to proceed with a determination.

The Veteran asserts he has a bilateral hearing loss disability related to service.  Having reviewed the evidence, the Board finds that service connection is not warranted in this case.

The Board notes that the Veteran's DD Form 214 reflects that he was assigned to an artillery squadron, and he is service-connected for posttraumatic stress disorder (PTSD) in association with in-service experiences, to include having had a gun misfire right next to his head during service.  The Board further notes that the provisions of 38 U.S.C.A. § 1154 (b) relax the adjudicative evidentiary requirements for determining what happened in service.  38 C.F.R. §§ 3.303(c), 4.9.  Regardless, in this case, competent evidence relating current disability to in-service disease or injury is still required.  

In addition, the Board notes the Veteran's testimony to the effect that, while under attack in Vietnam, he had to give a fellow serviceman a helmet and in order to so do, he had to cross in front of a gun just as it was going off and that the concussion from the blast knocked him flat on his back.  Transcript at 6-7 (2009).  Further, a March 2007 audiology report notes a history of in-service noise exposure in association with 105 Howitzers, mortars, and helicopters.  

A hearing loss disability is not identified in the service records, to include at service entrance.  The August 1969 service entrance examination report shows the ears and drums were normal, and on the accompanying medical history, he denied having or having had hearing loss and running and while he indicated that he had or had had ear, nose or throat trouble, dizziness and occasional hearing loss with colds was noted.  Regardless, a hearing loss disability was not noted at service entrance and the presumption of soundness having not been rebutted, the theory of aggravation will not be further addressed.  

The 1971 service separation examination report shows the ears and drums were normal, and the September 2010 addendum to the January 2010 VA examination report notes objective threshold hearing screening at separation was normal in both ears.  In addition, the March 2007 private audiology examination report notes that based upon the normal separation audiogram in 1971, hearing loss is not at least as likely as not caused by in-service noise exposure.  

In addition, in the September 2010 VA addendum, the examiner stated that hearing loss due to acoustic trauma is instantaneous, and although noise exposure was reported, there was no loss of hearing identified at separation suggesting no permanent loss of hearing at that time.  The Board notes that while scarring along each tympanic membrane was identified in a September 2003 VA record, an onset of tinnitus was noted one to two years earlier, not since service.  Regardless, service connection for tinnitus has not been established, and in the September 2010 addendum, the VA examiner stated that tympanic member scarring is usually related to middle ear issues, that tympanic membrane scarring does not always mean having hearing loss, and that tympanic membrane scarring can be accompanied by either normal hearing or hearing loss.  The VA examiner specifically stated that it is less than likely that the Veteran's bilateral hearing loss was caused or aggravated by in-service noise exposure.  

In addition, the Board notes that the literature submitted in April 2010 is not specific to this Veteran, and is thus, speculative, and of diminished probative value, if any, and does not establish a nexus between the Veteran's hearing loss in this case, and the Veteran's service.  To the extent that a history of hearing loss since service has been noted, to include in a September 2003 VA audio examination report noting a history of gradually progressive hearing loss since 1971, with in-service noise exposure to include having been a gunner on a 155 Howitzer and of having come under mortar attacks during service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, the competent evidence does not establish hearing loss during service, within the initial post-service year, or is otherwise related to service.  The Board notes that while service connection is not precluded where hearing was normal on audiometric testing at separation, in this case, the competent and probative evidence does not establish a relationship between the Veteran's current hearing loss and service.  

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  In that regard, as noted, a hearing loss disability was not identified at separation in 1971 and the initial post-service evidence of hearing loss is in 2003, decades after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include having experienced hearing loss during service, and the Board accepts in-service noise exposure.  As a layman, however, the Veteran's opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the objective findings and competent audiology opinions.  As reflected in the September 2010 VA addendum, the VA examiner reviewed the claims file and the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is consistent with the March 2007 opinion.  Such is far more probative than the Veteran's remote assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


